Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                            June 20, 2017

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    KAREN L. FISCHER,                                                 No. 49471-0-II

                                Respondent,

         v.

    BRUCE A. FISCHER,                                          UNPUBLISHED OPINION

                                Appellant.

        MELNICK, J. — Bruce Fischer appeals the trial court’s 2016 order that renewed and

extended Karen Fischer’s protection order against him. We conclude that the trial court did not

err in renewing and extending the order, but we remand for the trial court to issue a new order to

specify all of the current terms of the order, including that the parties’ adult children are excluded

from the order. We affirm.

                                              FACTS

        Bruce and Karen married in 1992.1 In re Marriage of Fischer, noted at 151 Wash. App.
1043, 2009 WL 2469282, at *1. They have two children, Christina and Ryan, who are now adults.

        In July 2006, when the parties separated, Karen obtained a temporary domestic violence

protection order to restrain Bruce from contacting her or their minor children. Fischer, 2009 WL
2469282, at *1. On August 11, the court reissued the order but modified it to allow Bruce to have

weekly supervised visitation with the children.



1
  Because the parties have the same last name, we use their first names for ease of reading. We
intend no disrespect.
49471-0-II


       On August 18, the trial court entered a one-year protection order, restraining Bruce from

contacting Karen or their children, but allowing weekly supervised visitation. The court also

ordered Bruce to complete domestic violence treatment.

       In October 2007, after a five-day trial, the trial court dissolved the parties’ marriage and

entered a final parenting plan. Fischer, 2009 WL 2469282, *1-2. The court found that Bruce had

a history of domestic violence and ordered him to complete domestic violence treatment. Fischer,

2009 WL 2469282, at *2-3.

       Bruce appealed and we affirmed the trial court’s rulings. Fischer, 2009 WL 2469282, at

*5.

       Since entering the August 18, 2006 protection order, the trial court has renewed it every

year, and has modified and amended it several times. Renewals pertinent to this appeal are

addressed below.

       In July 2014, at a hearing on Karen’s petition for renewal, the trial court found that Bruce

did not complete his domestic violence treatment and granted the renewal. The order stated:

       The terms of the Order for Protection entered on 08/18/2006 (and any
       modifications thereof) and renewed and shall expire on 7/30/2015 as to the
       Petitioner and minor child, Ryan Michael Fischer (Christina Fischer has
       turned 18 and is no longer subject to this Order).

Clerk’s Papers (CP) at 580.

       In July 2016, Karen again filed a petition to renew the protection order. The petition stated

that she wanted to renew the order because Bruce “chose not to complete domestic violent

treatment as required by the court” and made “no progress in trying to obtain the treatment

required.” CP at 593. She also stated that Bruce did not “acknowledge responsibility.” CP at 593.

She marked the box on the petition indicating, “I want this order to remain effective longer than




                                                2
49471-0-II


one year because the respondent is likely to resume acts of domestic violence if the order expires

in a year.” CP at 593.

       Bruce responded that over a decade had passed without incident since the first temporary

order was entered “based on no verifiable acts, facts, evidence or history.” CP at 595. He also

stated that he had no desire to contact Karen. Bruce added that he refused to attend any domestic

violence treatment “simply to appease a grudge filled ex wife.” CP at 596. He asked the court to

specify in the order that there were no longer minor children subject to the order.

       On July 29, the trial court granted Karen’s petition for renewal and extended it 20 years.

The order stated:

       The terms of the Order for Protection entered on 8/18/2006 are renewed and shall
       expire on July 29, 2036. If the duration of this order exceeds one year, the court
       finds that an order of less than one year will be insufficient to prevent further acts
       of domestic violence.

Order on renewal of order for protection attached to Notice of appeal filed Aug. 4, 2016. The

order required that a copy be forwarded to Pierce County Sheriff’s Office to be entered into its

computer system used to list outstanding warrants.

       Bruce appeals the July 29, 2016 order.

                                            ANALYSIS

I.     INCORRECT ORDER RENEWED

       Bruce argues that the trial court erred by renewing the protection order because it was not

the most current order of record and because it erroneously includes the parties’ two adult children.

Karen understood that the renewed protection order covered only herself, not their adult children.

We conclude that the trial court did not err, but remand to clarify the order.

       When a minor child covered under a protection order turns 18 years old, the order no longer

applies to him or her. Muma v. Muma, 115 Wash. App. 1, 3 n.1, 60 P.3d 592 (2002). The trial court


                                                  3
49471-0-II


clearly understood this tenet when it renewed the protection order in 2014. That renewal order

expressly stated that the adult children were no longer covered.

        Any confusion that may arise is because the July 2016 order stated that the trial court was

renewing the protection order entered on August 18, 2006. It does not mention that the original

order had been amended and modified numerous times. However, it is clear to us and to Karen

that the July 2016 order only applies to Karen, not the parties’ adult children.

        We conclude that the trial court did not err by renewing the protection order. Nevertheless,

because a copy of the order is forwarded to law enforcement and because we wish to avoid any

confusion, we remand to the trial court to clarify the specific terms of the order to expressly exclude

the parties’ adult children.

II.     “LEGAL JEOPARDY”

        Bruce next argues that there has never been a basis for a finding of domestic violence in

this case and that the trial court erred by continuing to put him in “legal jeopardy.” Br. of Appellant

at 8. He seems to argue that by ordering him to domestic violence treatment, the trial court violated

his Fifth Amendment rights, and implicated his rights under the Second, Fourth, Fifth, and

Fourteenth Amendments of the United States Constitution.

        Bruce also asserts that Thurston County Superior Court “has demonstrated a determination

of creating one and only one result despite the evidence provided to the court over the last decade.”

Br. of Appellant at 9. He argues that Karen’s confidential address puts him in “legal peril and

jeopardy” because there is no way to know when he could possibly violate the protection order.

Br. of Appellant at 10.

        We do not consider these issues. In general, self-represented litigants (SRL’s) are held to

the same standard and rules of procedure as attorneys. In re Marriage of Olson, 69 Wash. App. 621,



                                                  4
49471-0-II


626, 850 P.2d 527 (1993). We are, therefore, not required to search the record to locate the portions

relevant to a litigant’s arguments. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 819,

828 P.2d 549 (1992). Nor are we required to consider issues unsupported by legal authority or

substantive argument. RAP 10.3(a)(6); In re Marriage of Fahey, 164 Wash. App. 42, 59, 262 P.3d
128 (2011).

       Bruce asserts a number of constitutional violations, but provides no legal authority or

substantive argument. Nor does he provide citations to relevant portions of the record that support

his arguments. The citations to the record he does provide are not on point with his assertions, and

one directs this court to materials outside the record. Accordingly, we do not consider these

arguments.

III.   RENEWAL AND EXTENSION OF THE PROTECTION ORDER

       Bruce next argues that the trial court erred by renewing the protection order by ignoring

substantial changes in circumstances between the parties and by refusing to apply In re Marriage

of Freeman, 169 Wash. 2d 664, 239 P.3d 557 (2010), in its determination. He also argues that the

trial court misapplied other statutes because turning Karen’s temporary order into a permanent 20-

year order “criminaliz[es]” him. Br. of Appellant at 15.

       Regarding his argument that extending the protection order criminalizes him, Bruce cites

to no legal authority, other than the RCW on renewing protection orders. Therefore, we do not

consider it. RAP 10.3(a)(6); Fahey, 164 Wash. App. at 59.

       As to the other issues Bruce raises, we conclude that he conflates the law on renewing

versus terminating protection orders, and that the trial court did not err when it renewed and

extended the order.




                                                 5
49471-0-II


       A.      RENEWAL AND EXTENSION WAS PROPER

       We review an order renewing or extending a protection order for an abuse of discretion.

Barber v. Barber, 136 Wash. App. 512, 516, 150 P.3d 124 (2007). A trial court abuses its discretion

if its decision was exercised on untenable grounds or untenable reasons, or if its decision was

reached by applying the wrong legal standard. Juarez v. Juarez, 195 Wash. App. 880, 890, 382 P.3d
13 (2016).

       Provisions in RCW 26.50.060 govern renewals and extensions of protection orders. In a

petition to renew or extend a domestic violence protection order, the petitioner must state the

reasons for seeking a renewal. RCW 26.50.060(3). Although the statute does not require a new

act of violence, the petitioner must show past abuse and present fear. Barber, 136 Wash. App. at

516.

       When the petitioner meets these requirements, the statute requires the trial court to grant

the petition for renewal “unless the respondent proves by a preponderance of the evidence that the

respondent will not resume acts of domestic violence against the petitioner . . . when the order

expires.” RCW 26.50.060(3). The court may decide to renew the protection order for another

fixed period of time or enter a permanent protection order. RCW 26.50.060(3).

       In her July 2016 petition, Karen stated that she wanted to renew her protection order

because Bruce had not completed or tried to obtain court ordered domestic violence treatment and

because he refused to acknowledge responsibility. She asked the court to extend the order because

Bruce was “likely to resume acts of domestic violence if the order expires in a year.” CP at 593.

       Karen’s renewal motion referenced Bruce’s ongoing refusal to obtain domestic violence

treatment and her belief that he would likely resume acts of domestic violence if the order expired

in a year. This demonstrates past abuse and present fear.



                                                6
49471-0-II


       Bruce did not appear for the hearing, but did submit a written response. However, Bruce

did not show by a preponderance of the evidence that he would not resume acts of domestic

violence against Karen when the one-year protection order expired. Instead, he denied the trial

court’s findings that he committed acts of domestic violence and blatantly ignored the court-

ordered requirement of domestic violence treatment.

       The record is clear as to the trial court’s findings regarding Bruce’s history of domestic

violence and that Bruce has not yet completed court-ordered treatment. Therefore, we conclude

that the trial court did not abuse its discretion when it renewed and extended the protection order.

       B.      FREEMAN AND RCW 26.50.130 DO NOT APPLY

       As to Bruce’s argument that we should consider the language in RCW 26.50.130 regarding

“substantial changes in circumstances,” Bruce conflates the law concerning protection order

renewals and permanent protection order terminations. Br. of Appellant at 11.

       RCW 26.50.130 applies to a trial court’s decision to modify or terminate a permanent

protection order, not to renew or extend a protection order. The statute provides that “[u]pon a

motion with notice to all parties and after a hearing, the court may modify the terms of an existing

order for protection or may terminate an existing order for protection.” RCW 26.50.130(1). A

trial court may not terminate a permanent protection order upon a motion unless the respondent

provides, by a preponderance of the evidence, that there has been a “substantial change in

circumstances such that the respondent is not likely to resume acts of domestic violence against

the petitioner.” RCW 26.50.130(3)(a).

       Bruce also argues that Freeman should be applied in this case. But Freeman concerned a

trial court’s denial of a respondent’s motion to modify or terminate a permanent protection order.
169 Wash. 2d at 667. In that case, the respondent filed a motion to modify or terminate a permanent



                                                 7
49471-0-II


protection order that had been in place for eight years. Freeman, 169 Wash. 2d at 668-69. Freeman

outlined 11 factors to guide a trial court’s decision to terminate a permanent protection order. 169
Wash. 2d at 673.

       Here, RCW 26.50.130 and Freeman do not apply because Bruce never filed a motion to

terminate the permanent protection order.2 Because the trial court did not abuse its discretion in

renewing and extending the protection order, and because RCW 26.50.130 and Freeman are

inapplicable to this case, we conclude that the trial court did not err.

IV.    VIOLATION OF U.S. & WASHINGTON STATE CONSTITUTIONS

       Bruce next argues that the trial court erred by ignoring the U.S. and Washington State

Constitutions and by failing to honor its oath of office and judicial canons when it renewed the

protection order. He argues that the order unduly limits his rights and freedoms because it is being

used as a punitive mechanism to “compel false admissions and participation in” the domestic

violence treatment program, and because it requires him to be included in a law enforcement

database. Br. of Appellant at 17. He also argues that the trial court violated his due process rights

when it did not publish “special proceeding” rules. Br. of Appellant at 19.

       We do not consider the issues. Bruce references Article 1 § 3 of the Washington State

Constitution, but otherwise provides no citations to legal authority or substantive arguments

regarding his assertions that the trial court violated the U.S. and Washington Constitutions and that

the order unduly limits his rights and freedoms. RAP 10.3(a)(6); Fahey, 164 Wash. App. at 59.




2
  Even if Bruce did file such a motion and provide notice, our record is insufficient to determine
the issue because no one filed the necessary and relevant transcripts of the hearing with this court.
RAP 9.2; Favors v. Matzke, 53 Wash. App. 789, 794, 770 P.2d 686 (1989).


                                                   8
49471-0-II


       Regarding Bruce’s argument that the trial court did not publish special proceeding rules

thereby violating his due process rights, Bruce cites to Scheib v. Crosby, 160 Wash. App. 345, 249
P.3d 184 (2011), and S. Stevedoring Co., Inc. v. Voris, 190 F.2d 275 (5th Cir. 1951). But neither

case is relevant nor supportive of his argument.

       Schieb provided that protection orders obtained pursuant to the Domestic Violence

Prevention Act (DVPA) are considered “special proceedings,” therefore, the trial court retained

inherent authority and discretion to decide the nature and extent of any discovery under the DVPA.
160 Wash. App. at 352–53. S. Stevedoring Co. provided that administrative agencies are relieved

from adhering to strict common law rules of evidence, but that their hearings must be conducted

consistent with due process of law. 190 F.2d at 277.

       Neither case has bearing on Bruce’s assertion. Additionally, Bruce has not provided a

factual record to support his argument. We, therefore, conclude that the trial court did not err.

V.     VIOLATION OF FEDERAL LAW

       Lastly, Bruce assigns error to the trial court’s alleged violation of 42 U.S.C. § 1983 (civil

action for deprivation of rights) and 18 U.S.C. § 241 (conspiracy against rights).

       Bruce cites to and quotes the federal law he references, but provides no citation to the

record and no substantive argument as to how the trial court violated these laws by renewing and

extending Karen’s protection order. As discussed above, we are not required to search the record

to locate the portions relevant to a litigant’s arguments, and it should decline to do so here.

Cowiche, 118 Wash. 2d at 819. Nor are we required to consider issues unsupported by legal authority

or substantive argument. RAP 10.3(a)(6); Fahey, 164 Wash. App. at 59.

       Because Bruce fails to provide substantive argument, citations to supporting legal

authority, and citations to relevant portions of the record, we do not consider the issue.



                                                   9
49471-0-II


       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Johanson, P.J.




       Sutton, J.




                                             10